ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on October 26, 2020, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, as follow. 
Koshta et al., US 10314099 B2 discloses an electronic device (140 in fig. 1, 640 in fig. 3) comprising: a communication circuitry (see  fig. 3 elements 305, 310, 320, and 335, which constitute communication circuitry); at least one processor (see fig. 3 element 350); and a memory (see fig. 3 element 360) operatively coupled with the at least one processor to store a tracking area identifier (TAI) list (see column 9 lines 6-8: The mobile device selects a PLMN cell (e.g. LTE PLMN 710) which is not present in the registered TAI list maintained by the mobile device -hence storing a tracking area identifier (TAI) list), wherein the memory comprises instructions which, when executed, cause the at least one processor to: run a specified first timer upon detecting an attach failure or a tracking area update (TAU) failure in a first cell (see column 2 lines 14-27: The registration failure sequence is applicable for an attach request and/or a Tracking Area Update (TAU) procedure. For example, in an attach procedure, the UE (mobile device) 140 (see FIGS. 1 and 2) transmits a REQUEST message (e.g., an Attach or TAU REQUEST message) to the LTE network (e.g., eNB (base station) 120; see FIGS. 1 and 3) (step S1). In response to the REQUEST message, the LTE network (base station 120) can reject the request and reply to the mobile device 140 with a REJECT message (step S2). In response to the REJECT message, the mobile device 140 can wait for a period of time (e.g., based on a timer, such as 3GPP's T3411 timer) before retransmitting another REQUEST message to the LTE network (e.g., after the timer T3411 expires) (step S3)).
Also, in other reference, Duan et al., US 20160381613 A1, discloses performing cell reselection on a second cell after tracking area update (TAU) failure or Attach failure of a user equipment (UE) (see paragraph [0156]: If the UE fails to execute the TAU or Attach process in the second LTE cell, the UE may reselect an LTE cell whose network type is different from a first type, and initiate a TAU or LTE Attach process, to register to an LTE FDD network).
In another reference, Mochizuki et al., US 9820254 B2, suggests wherein in a relation to a TAU process a user equipment (UE) determines whether a TAI of a cell is found in its TAI list (see column 26 lines 20-26: The UE checks whether the TAI list of the UE includes the TAI of the RN, and performs the TAU process in a case where it is not included or does not perform the TAU process in a case where it is included. FIG. 17 shows the case in which the TAI list of the UE includes the TAI of the RN, namely a case in which the UE does not perform the TAU process).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1 and 11, particularly wherein while the first timer runs, determining whether a TAI of the second cell is found in the TAI list, and when the TAI of the second cell is found in the TAI list: forcibly expiring the first timer, and transmitting an attach request message or a TAU message through the communication circuitry.
Therefore the aforesaid claims are believed to be allowable.
Claims 2-10 and 12-20 are also believed to be allowable by virtue of their dependence from claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., radio resource control connection establishment in a wireless communication system.
US 10623268 B2		US 20190116483 A1	US 8838089 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
April 28, 2022